350 U.S. 959
76 S. Ct. 347
100 L. Ed. 833
MISSOURI PACIFIC RAILROAD COMPANY 5 1/4% SECURED SERIAL  BONDHOLDERS COMMITTEE et al., petitioners,v.Guy A. THOMPSON, Trustee, Missouri Pacific Railroad  Company, Debtor, et al.
No. 568.
Supreme Court of the United States
January 30, 1956

Mr. William H. Biggs, for petitioner Missouri Pacific Railroad Company 5 1/4% Secured Serial Bondholders Committee.
Mr. Frederick M. Myers, for petitioners Huston and others.
Messrs. Russell L. Dearmont and Thos. T. Railey, for Thompson and others.
Messrs. Clair B. Hughes and Allan S. Kuller, for Manufacturers Trust Co.
Messrs. DeLancey C. Smith, Henry I. Stimson and Forrest P. Tralles, for Protective Committee for Secured Serial 5 1/4% Gold Bonds of Missouri Pacific Railroad Co. and others.
Messrs. David M. Potts and Abraham Wilson, for Empire Trust Co.
Mr. Douglas B. Steimle, for Bondholders Protective Committee for Missouri Pacific Railroad Company General Mortgage Bonds.
Messrs. William P. Palmer and James I. Wyer, for Bankers Trust Co.
Messrs. Robert H. McRoberts and Thomas S. McPheeters, Jr., for St. Louis Union Trust Co.
Mr. John M. MacGregor, for Protective Committee for Holders of Preferred Stock of Missouri Pacific Railroad Co.
Messrs. Harold C. McCollom and G. Carroll Stribling, for Irving Trust Co.
Messrs. Leonard D. Adkins and S. Mayner Wallace, for Savings Bank Trust Co.
Messrs. Hugh L. M. Cole and William G. Pettus, Jr., for City Bank Farmers Trust Co.
Messrs. Edward F. Colladay and Everett Paul Griffin, for Wright and others.
Messrs. Walter H. Brown, Jr., and Allan F. Conwill, for New York Trust Co.
Mr. Abraham K. Weber, for Rosenberger and others.
Messrs. Felix A. Fishman and Lyonel E. Zunz for Oscar Gruss & Son.
Messrs. Burton K. Wheeler, Edward K. Wheeler, and Eldon S. Olson, for Missouri Pacific Railroad Co.
Mr. Percival E. Jackson, for Jackson and others.
Mr. Emmet McCaffery, for Chemical Corn Exchange Bank.
Mr. John L. J. Hart, for Alleghany Corporation.
Petition for writ of certiorari to the United States Court of Appeals for the Eighth Circuit.


1
Denied.


2
Mr. Justice HARLAN took no part in the consideration or decision of this application.